Title: From George Washington to William Thornton, 1 October 1799
From: Washington, George
To: Thornton, William



Dear Sir
Mount Vernon Octr 1st 1799

Enclosed are Messrs McLeod and Lumleys prices for painting my Houses in the City. Theirs, as you will perceive, is extended in Virginia currency; that mentioned by you, I presume, is Maryland; and if so, the prices are nearly the same.

Wherefore, if the Painter in the City will—finding all materials—do the Windows & Cornice, & Doors, in short all the exterior of the Buildings, the roof excepted (which must remain for future decision) upon the Terms McLeod & Lumley have offered, and there is reason to expect faithful work from him, I have no desire to resort to Alexandria, although I know the former to be capital Painters, & respectable men.
The matter now rests with Mr Blagden, with your advice, to employ whom he pleases. What is meant (in McLeods & Lumleys letter) by London measurement, I know not; and the mode of doing it ought to be ascertained beforehand, to avoid mis-conception. Every one knows that a square yard contains nine feet, in common acceptation; but how many feet by London measurement, I know not.
Sanding, is designed to answer two purposes—durability, & representation of Stone; for the latter purpose, and in my opinion a desirable one; it is the last operation, by dashing, as long as any will stick, the Sand upon a coat of thick paint. This is the mode I pursued with the painting at this place, & wish to have pursued at my houses in the City. To this, I must add, that as it is rare to meet with Sand perfectly white, & clean; all my Houses have been Sanded with the softest free stone, pounded and sifted; and it is my wish to have those in the City done in the same way. If the stone cannot be thus prepared in the City, be so good as to inform me, & it shall be done here & sent up. It must be dashed hard on—& as long as any place appears bare. I am with great esteem—Dr Sir—Your Most Obedt Servt

Go: Washington

